Case 2:19-cr-00898-DLR Document 119-2 Filed 08/19/20 Page 1 of 8




        Exhibit A
        Case 2:19-cr-00898-DLR Document 119-2 Filed 08/19/20 Page 2 of 8
                                                           U.S. Department of Justice

                                                          MICHAEL BAILEY
                                                          United States Attorney
                                                          District of Arizona

                                                          Two Renaissance Square           Main:       (602) 514-7500
                                                          40 N. Central Ave., Suite 1800   Main Fax:   (602) 514-7693
                                                          Phoenix, AZ 85004-4408

                                                          August 7, 2020

Alan Baskin, Esq.
Mladen Milovic, Esq.
Baskin Richards PLC
2901 N. Central Avenue, Suite 1150
Phoenix, AZ 85012

SENT VIA E-MAIL ONLY

       Re:     United States v. David Allan Harbour,
               CR-19-00898-PHX-DLR (DMF)


Dear Messrs. Baskin and Milovic:

       I hope this letter finds you well during this challenging time. The purpose of this letter is meant
as a request for the defense not to disclose any of the items provided to the defense pursuant to the
scheduling order to third parties, including the use in unrelated state court civil litigation. It has come
to my attention that there is the intent on your part to provide, among other things, the preliminary
witness and exhibit list as some type of an exhibit in a civil case.

        The purpose of the scheduling order is to provide both parties discovery (e.g., reports, Jencks Act
material, preliminary exhibit and witness lists, etc.) before the government is statutorily obligated to
provide these items in order to avoid delays prior to and during trial. My experience is that this
agreement benefits the defense far more than the prosecution. In any event, these items are not provided
for the unfettered use by the defense in a state civil case to gain some type of strategic advantage or for
the dissemination to third parties.

        As I am sure you are aware, it is not uncommon for the government to seek a protective order
when federal prosecutors believe that the defense will not protect sensitive discovery including reports
of interviews (i.e., victims statements) and witness and exhibit lists. I did not have that concern here,
but obviously, recent revelations indicate that a protective order may be necessary. Please confirm that
you will not persist in disclosing any items provided pursuant to the scheduling order to third parties. If
you are not inclined to agree to this request, I would ask that you give the government the opportunity
to seek a protective order with Judge Rayes before you disclose any documents disclosed by the
government to date. The protective order will, among other things, require that all discovery remain in
your office, not be disseminated to third parties, and that any review with your clients or other witnesses
occur only in your office.
        Case 2:19-cr-00898-DLR Document 119-2 Filed 08/19/20 Page 3 of 8

August 7, 2020
Page 2

        If you have any questions, please do not hesitate to contact me at (602) 514-7609.


                                                           Sincerely,

                                                           s/ Kevin M. Rapp
                                                           KEVIN M. RAPP
                                                           Assistant United States Attorney


KMR/jsf
Case 2:19-cr-00898-DLR Document 119-2 Filed 08/19/20 Page 4 of 8




         Exhibit B
           Case 2:19-cr-00898-DLR Document 119-2 Filed 08/19/20 Page 5 of 8


From:             Alan Baskin
To:               Rapp, Kevin (USAAZ)
Cc:               Mladen Milovic
Subject:          David Harbour
Date:             Monday, August 10, 2020 7:20:49 AM


Kevin

This responds to your letter on Friday. I hope that you and family are safe and well.

We have moved to stay two civil actions pending the outcome of the criminal case. This requires
advising the courts of the overlap of the criminal and civil matters, which as you know is a necessary
predicate to obtaining a stay. To protect the parties’ privacy interests and with a view towards
keeping information about the criminal case out of the public domain, the motions and exhibits have
been filed under seal.

We are sensitive to your concerns, which have been directly addressed by filing under seal, and
cannot and will not avoid the truth. Please keep in mind that stays will provide a significant benefit
to the criminal witnesses and likely the government, as they would otherwise have to be deposed,
something they do not have to submit to in the criminal matter. A balanced view leads to the
inescapable conclusion that stays may benefit the government more than Mr. Harbour. No need
exists to involve Judge Reyes, but please feel free to call if you wish to discuss further.

Last, given the pandemic and that we have not spoken in a while, do you have a realistic assessment
as to the likelihood of the trial starting as scheduled on November 4? Please let me know how your
office is handling/planning for upcoming trials such as ours.

Alan




Alan Baskin
Baskin Richards PLC
2901 N. Central Avenue, Suite 1150
Phoenix, AZ 85012
Office: (602) 812-7979
Fax: (602) 595-7800
alan@baskinrichards.com
       Case 2:19-cr-00898-DLR Document 119-2 Filed 08/19/20 Page 6 of 8


www.baskinrichards.com


This transmission is intended only for the party to whom it is addressed and may contain privileged
and confidential information. Any unauthorized use, dissemination or copying of this transmission is
prohibited. If you have received this transmission in error, please notify us immediately by return
email, and delete or destroy this communication and any copies (digital or paper), including all
attachments. Unless expressly stated in this e-mail, nothing in this message should be construed as a
digital or electronic signature.

We do not provide tax advice and therefore any advice contained in this email and any attachments
is not intended or written to be used, and cannot be used, for purposes of avoiding tax penalties
that may be imposed on any taxpayer.
Case 2:19-cr-00898-DLR Document 119-2 Filed 08/19/20 Page 7 of 8




         Exhibit C
           Case 2:19-cr-00898-DLR Document 119-2 Filed 08/19/20 Page 8 of 8


From:             Rapp, Kevin (USAAZ)
To:               Alan Baskin
Cc:               Mladen Milovic
Subject:          RE: David Harbour
Date:             Tuesday, August 11, 2020 4:13:00 PM


Alan:

Thanks for the quick email. Unfortunately your response misses the point. The non-public disclosure
 provided pursuant to the scheduling order is not to be disseminated to third parties. Period. The
filing under seal in a state court proceeding still allows the disclosure to be viewed by parties to the
litigation. And, we cannot control what they do with the disclosure. In addition, what prevents a
state court judge from unsealing the documents at a later date?. Your rationale that you need to use
the disclosure to convince a judge of the overlap between a Federal criminal case and a state civil
case is, to put it mildly, disingenuous. You have a publicly filed indictment, other publicly filed
pleadings and your own discovery that could be used to further your argument. Accordingly, we will
not disclose any further discovery until a protective order is in place. I’m in San Diego this week
finishing up a recusal case but will file a motion and order next week.

Also, your argument that government witnesses would not be subject to a deposition is similarly
disingenuous. The only reason you are seeking a stay is to prevent your client from having to invoke
his 5th and the attendant consequences in a civil case, Lastly, I also find it bad faith that you filed
the pleading after I alerted you to the issue.




All the best,


Kevin M. Rapp| Assistant U.S. Attorney
Financial Crimes and Public Integrity Section
U.S. Department of Justice | Office of the United States Attorney
40 N. Central Ave., Ste. 1800, Phoenix, AZ 85004
602.514.7609, kevin.rapp@usdoj.gov
